Rule 1910.16-2. Support Guidelines. Calculation of Net Income.

                                         ***

       (b) Treatment of Public Assistance, SSI Benefits, Social Security Payments to a
Child Due to a Parent’s Death, Disability or Retirement and Foster Care Payments.

                                         ***

              [(2) Social Security Payments for a Child. If a child for whom
support is sought is receiving Social Security benefits as a result of a parent’s
retirement, death or disability, the benefits the child receives shall be added to
the combined monthly net incomes of the obligor and the obligee to calculate the
income available for support on the vertical axis of the basic child support
schedule set forth in Rule 1910.16-3. The presumptive amount of support as set
forth on the schedule at the combined income of the obligee, obligor and child’s
benefits shall then be reduced by the amount of the child’s benefits before
apportioning the remaining support obligation between the parties pursuant to
Rule 1910.16-4. This calculation presumes that the primary custodial parent, or
the shared custodial parent who is the obligee, is receiving the child’s benefits.
In cases in which the obligor is receiving the child’s benefits, the amount of the
child’s benefit shall be added to the obligor’s income and support shall be
calculated as in any other case without deduction of the amount of the benefit
from the presumptive amount of support set forth in the basic support schedule.
For purposes of determining the support obligation of a surviving parent when
the child is receiving benefits as the result of the other parent’s death, the income
of a non-parent obligee who is caring for a child but has no support obligation to
that child shall include only those funds the obligee is receiving on behalf of the
child.]

             (2)    Social Security Derivative Benefits for a Child.

                     (A)  This subdivision (A) shall be applied if a child for whom
support is sought is receiving Social Security derivative benefits as a result of
either parent’s retirement or disability.

                          (i)     If a child for whom support is sought is receiving
Social Security benefits as a result of a parent’s retirement or disability, the
amount of the benefit shall be added to the income of the party receiving the
benefit on behalf of the child to calculate child support. Next, apportion the
amount of basic child support set forth in the schedule in Rule 1910.16-3 between
the parties based upon each party’s percentage share of their combined net
monthly income, including the child’s benefit in the income of the party receiving
it.

                            (ii)  If the child’s benefit is being paid to the obligee,
the amount of the child’s benefit shall be deducted from the basic support
obligation of the party whose retirement or disability created the child’s benefit.
If the child’s benefit is being paid to the obligor, the child’s benefit shall not be
deducted from the obligor’s obligation, even if the obligor’s retirement or
disability created the child’s benefit. In cases of equally shared custody, first
determine which party has the higher income without the benefit, and thus is the
obligor, before adding the child’s benefit to the income of the party receiving it.

                          (iii) In cases in which the obligor is receiving the
child’s benefits, the domestic relations sections shall provide the parties with two
calculations theoretically assigning the benefit to each household.

                          (iv)    In allocating additional expenses pursuant to Rule
1910.16-6, the allocation shall be based upon the parties’ incomes before the
addition of the child’s benefit to the income of the party receiving it.

                     (B)   This subdivision (B) shall be applied when determining
the support obligation of a surviving parent when the child for whom support is
sought is receiving Social Security derivative benefits as a result of the other
parent’s death. The income of a non-parent obligee who is caring for a child but
has no support obligation to that child shall include only those funds the obligee
is receiving on behalf of the child, including the Social Security derivative
benefits if they are being paid to the obligee. If the benefits are being paid to the
surviving parent, the amount of the benefit shall be added to that parent’s income
to calculate child support.

                                         ***

[Example 1. If the obligor has net income of $1,200 per month; the obligee has
net monthly income of $800; and the child receives Social Security derivative
benefits of $300 per month as a result of either the obligor’s or obligee’s
retirement or disability, then the total combined monthly net income is $2,300.
Using the schedule at Rule 1910.16-3 for one child, the amount of support is $543
per month. From that amount, subtract the amount the child is receiving in Social
Security derivative benefits ($543 minus $300 equals $243). Then, apply the
formula at Rule 1910.16-4 to apportion the remaining child support amount of
$243 between the obligor and the obligee in proportion to their respective
incomes. The obligor’s $1,200 net income per month is 60% of the total of the


                                           2
obligor’s and the obligee’s combined net monthly income. Thus, the obligor’s
support obligation would be 60% of $243, or $146, per month.]

Example 1. The obligor has net monthly income of $2,000. The obligee’s net
monthly income is $1,500 and the obligee, as primary custodial parent of the
parties’ two children, receives $700 per month in Social Security derivative
benefits on behalf of the children as a result of the obligor’s disability. Add the
children’s benefit to the obligee’s income, which now is $2,200 per month. At the
parties’ combined net monthly income of $4,200, the amount of basic child
support for two children is $1,272. As the obligor’s income is 48% of the parties’
combined monthly net income, the obligor’s preliminary share of the basic
support obligation is $611. However, because the obligor’s disability created the
children’s Social Security derivative benefits that the obligee is receiving, the
obligor’s obligation is reduced by the amount of the benefit, $700. As the amount
cannot be less than zero, the obligor’s obligation is $0 per month. If it were the
obligee’s disability that created the benefit, the obligor’s obligation would remain
$611. If the obligor were receiving the children’s benefit as a result of the
obligor’s retirement or disability, the obligor’s income would include the amount
of the benefit and total $2,700, or 64% of the parties’ combined net monthly
income. The obligor’s share of the basic support obligation would then be $814
and would not be reduced by the amount of the children’s benefit because the
obligor, not the obligee, is receiving the benefit. Therefore, the obligor’s
obligation is less if the obligee is receiving the benefit created by the obligor.

Example 2. Two children live with Grandmother who receives $[400] 800 per month in
Social Security death benefits for the children as a result of their father’s death.
Grandmother also receives $500 per month from a trust established by Father for the
benefit of the children. Grandmother is employed and earns $2,000 net per month.
Grandmother seeks support from the children’s mother, who earns $1,500 net per
month. For purposes of calculating Mother’s support obligation, Grandmother’s income
will be $[500] 1300, the amount she receives on behalf of the children in Social
Security derivative benefits and income from the trust. (If Mother were receiving
the benefit on behalf of the children it would be added to her income such that
Mother’s income would be $2,300 and Grandmother’s would be $500.) Therefore,
the obligee’s and [the obligor’s] Grandmother’s combined net monthly incomes total
$[2,000] 2,800. [Add to that the $400 in Social Security benefits Grandmother
receives for the children to find the basic child support amount in Rule 1910.16-
3.] The basic support amount at the $[2,400] 2,800 income level for two children is
$[815] 948. Subtracting from that amount the $[400] 800 in Social Security derivative
benefits Grandmother receives for the children, results in a basic support amount of
$[415] 148. As Mother’s income of $1,500 is [75] 54% of the parties’ combined income
of [$2,000] $2,800, her support obligation to Grandmother is [$311] $80 per month. If
Grandmother were not receiving the children’s derivative benefits or income from

                                          3
the trust, her income for purposes of calculating Mother’s child support
obligation would be zero and Mother would pay 100% of the basic support
amount because Grandmother has no support obligation to the children.

                                           ***

                               Explanatory Comment--2015

       The rule has been amended to provide that a party’s support obligation will be
reduced by the amount of a child’s Social Security derivative benefit if that party’s
retirement or disability created the benefit and the benefit is being paid to the household
in which the child primarily resides or the obligee in cases of equally shared custody. In
most cases, payment of the benefit to the obligee’s household will increase the
resources available to the child and the parties. The rule is intended to encourage
parties to direct that the child’s benefits be paid to the obligee.

                                            ***

Rule 1910.16-4. Support Guidelines. Calculation of Support Obligation.
Formula.

       (a)    The following formula shall be used to calculate the obligor’s share of
basic child support, either from the schedule in Rule 1910.16-3 or the formula in Rule
1910.16-3.1(a), as well as spousal support and alimony pendente lite obligations. In
high income cases, Part IV shall be used as a preliminary analysis in the calculation of
spousal support or alimony pendente lite obligations:


PART I. BASIC CHILD SUPPORT

                                                               OBLIGOR             OBLIGEE

1.        Total Gross Income Per Pay Period

2.        Less Deductions                                  (             )     (              )

3.        Net Income

4.        Conversion to Monthly Amount
          (if pay period is other than monthly)
          [Include in the obligor’s income the
          child’s monthly Social Security
          retirement or disability benefit if the
          obligor is receiving the child’s benefit.

                                             4
          (See Rule 1910.16-2(b)(2)] Include
          amount of child’s monthly Social
          Security derivative benefit, if any, in the
          income of the party receiving it
          pursuant to Rule 1910.16-2(b)(2)(A) or
          (B).

5.        Combined Total Monthly Net Income

[6.       Plus Child’s Monthly Social Security,
          Death, Retirement or Disability
          Derivative Benefit, if any.
          Do not add child’s benefit if included in      +
          the obligor’s income in line 4. (See Rule
          1910.16-2(b)(2))

7.        Adjusted Combined Monthly Net Income

8.        PRELIMINARY BASIC CHILD SUPPORT
          OBLIGATION (determined from
          schedule at Rule 1910.16-3 based on
          number of children and line 7 adjusted
          combined monthly net income)

9.        Less Child’s Monthly Social Security
          Derivative Benefit                             (       )
          (Do not deduct the child’s benefit if the
          obligor is receiving the child’s benefit.)]

[10] 6.   BASIC CHILD SUPPORT OBLIGATION
          (determined from schedule at Rule
          1910.16-3 based on number of children
          and line 5 combined monthly net
          income)

[11] 7.   Net Income Expressed as a Percentage
          Share of Income (divide line 4 by line 5 and
          multiply by 100)                                   %       %

[12] 8.   Each [Parent’s] Party’s Preliminary
          Monthly Share of the Basic Child Support
          Obligation (multiply line [10] 6 and [11] 7)

9.        Subtract Child’s Social Security
          Derivative Disability or Retirement
          Benefit from the Monthly Share of Basic

                                             5
         Child Support of the Party whose
         Retirement or Disability Created the
         Child’s Benefits if the Benefits are Paid
         to the Obligee
10.
         Each Party’s Adjusted Monthly Share of
         the Basic Child Support Obligation (Not
         less than 0)

PART II. SUBSTANTIAL OR SHARED PHYSICAL CUSTODY ADJUSTMENT, IF
APPLICABLE (See subdivision (c) of this rule)

[13] 11. a. Percentage of Time [Spent] Obligor
         Spends with Children (divide number of
         overnights with obligor by 365 and multiply
         by 100)                                                      %

         b. Subtract 30%                                (       __   %)

         c. Obligor’s Adjusted Percentage Share of
         the Basic Monthly Support Obligation
         (subtract result of calculation in line [13]
         11b from line [11] 7)                                        %

         d. Obligor’s Preliminary Adjusted Share
         of the Basic Monthly Support Obligation
         (multiply line [13] 11c and line [10] 6)

         e. Further adjustment, if necessary under
         subdivision (c)(2) of this rule

                                                            ___________

         f. Obligor’s Adjusted Share of the Basic
         Child Support Amount.                              ___________

PART III. ADDITIONAL EXPENSES (See Rule 1910.16-6)

[14] 12. a. Obligor’s Share of Child Care Expenses

         b. Obligor’s Share of Health Insurance
         Premium (if the obligee is paying the
         premium)

         c. Less Obligee’s Share of the Health
         Insurance Premium (if the obligor is paying

                                           6
           the premium)                                     (     )

           d. Obligor’s Share of Unreimbursed
           Medical Expenses

           e. Other Additional Expenses

           f. Total Additional Expenses

[15] 13.         OBLIGOR’S TOTAL MONTHLY
           SUPPORT OBLIGATION (add line [12] 10
            or [13(d or e)] 11f, [(]if applicable[)], and
                           line [14] 12f)


PART IV. SPOUSAL SUPPORT OR APL
With Dependent Children

[16] 14. Obligor’s Monthly Net Income (line 4)

[17] 15. Less Obligor’s Support, Alimony Pendente
         Lite or Alimony Obligations, if any, to
         Children or Former Spouses who are not
         part of this action (see Rule 1910.16-
         2(c)(2))                                           (     )

[18] 16. Less Obligee’s Monthly Net Income (line 4)         (     )

[19] 17. Difference

[20] 18. Less Obligor’s Total Monthly Child Support
         Obligation Without Part II Substantial or
         Shared Custody Adjustment (Obligor’s line
         [12] 10 plus line [14] 12f)                        (     )

[21] 19. Difference

[22] 20. Multiply by 30%                                    x   .30

[23] 21. AMOUNT OF MONTHLY SPOUSAL
         SUPPORT OR APL

Without Dependent Children

[24] 22. Obligor’s Monthly Net Income (line 4)

[25] 23. Less Obligor’s Support, Alimony Pendente


                                              7
         Lite or Alimony Obligations, if any, to
         Children or Former Spouses who are not
         part of this action (see Rule 1910.16-
         2(c)(2))                                     (     )

[26] 24. Less Obligee’s Monthly Net Income (line 4)   (     )

[27] 25. Difference

[28] 26. Multiply by 40%                              x   .40

[29] 27. PRELIMINARY AMOUNT OF MONTHLY
         SPOUSAL SUPPORT OR APL

[30] 28. Adjustments for Other Expenses (see Rule
         1910.16-6)

[31] 29. TOTAL AMOUNT OF MONTHLY
         SPOUSAL SUPPORT OR APL



                                        ***




                                         8